MEMORANDUM ***
Javier Barajas-Barajas, a native and citizen of Mexico, petitions pro se for review of a Board of Immigration Appeals’ (“BIA”) order finding him removable as an aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii). We have jurisdiction to determine whether petitioner is removable because he was convicted of an aggravated felony. Matsuk v. INS, 247 F.3d 999, 1000-02 (9th Cir.2001). We review de novo legal questions under the Immigration and Nationality Act. Hartooni v. INS, 21 F.3d 336, 340 (9th Cir.1994). We grant the petition.
On June 22,1990, petitioner was convicted of driving under the influence of alcohol and causing injury to another person, in violation of California Vehicle Code § 23153(a). In United States v. Trinidad-Aquino, 259 F.3d 1140 (9th Cir.2001), this court held that a violation of § 23153(a) is not a “crime of violence” as defined by 18 U.S.C. § 16. Therefore, we find that petitioner’s conviction does not qualify as an aggravated felony under 8 U.S.C. § 1101(a)(43)(F).
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be citéd to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.